Citation Nr: 1044635	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-36 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent 
disabling for service-connected herniated nucleus pulposus with 
laminectomy and removal of disc L5-S1 from January 1, 1975, and 
in excess of 40 percent disabling from February 15, 2008.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to December 
1974, and was awarded a Purple Heart, a Combat Action Ribbon, and 
a Bronze Star Medal with combat "V" for his service in Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA), Jackson, Mississippi, Regional Office 
(RO).  The Veteran disagreed with such decision and subsequently 
perfected an appeal. 


FINDINGS OF FACT

1.  On September 9, 2010, after the Veteran's appeal for 
entitlement to an increased rating in excess of 20 percent for 
service-connected herniated nucleus pulposus with laminectomy and 
removal of disc L5-S1 from January 1, 1975, and in excess of 40 
percent from February 15, 2008, was transferred to the Board, the 
Board received written notification from the Veteran that he 
wished to withdraw this appeal.

2.  Service connection is currently in effect for herniated 
nucleus pulposus with laminectomy and removal of disc L5-S1 rated 
as 40 percent,  post-traumatic stress disorder (PTSD) rated as 30 
percent, residuals of gunshot wound of the right arm rated as 10 
percent, and residuals of  superficial shell fragment wounds of 
the right lower thigh with no muscle damage rated as 
noncompensable, for a combined disability rating of 60 percent 
from February 15, 2008, to April 29, 2009, and beginning again 
July 1, 2009.

3.  The Veteran's service-connected herniated nucleus pulposus 
with laminectomy and removal of disc L5-S1, PTSD, residuals of 
gunshot wound of the right arm, and residuals of  superficial 
shell fragment wounds of the right lower thigh, are of a common 
etiology. 

4.  The Veteran's service-connected lumbar spine disability alone 
is of such nature and extent as to prevent him from securing or 
following any substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a timely appeal for 
entitlement to an increased rating in excess of 20 percent for 
service-connected herniated nucleus pulposus with laminectomy and 
removal of disc L5-S1 from January 1, 1975, and in excess of 40 
percent from February 15, 2008, filed by the Veteran, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).

2.  From February 15, 2008, to April 29, 2009, and from July 1, 
2009, the criteria for entitlement to a TDIU are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Lumbar Spine Increased Rating Appeal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by an authorized 
representative.  38 C.F.R. § 20.204.

In the present case, the Veteran provided a statement in 
September 2010, that he wished to withdraw the appeal concerning 
an increased rating in excess of 20 percent for service-connected 
herniated nucleus pulposus with laminectomy and removal of disc 
L5-S1 from January 1, 1975, and in excess of 40 percent from 
February 15, 2008.  The Veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

TDIU Claim

In this decision, the Board grants in full the benefit sought on 
appeal, specifically entitlement to a TDIU.  As such, no 
discussion of VA's duty to notify or assist is necessary.

A TDIU rating requires the presence of impairment so severe that 
it is impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In 
reaching such a determination, the central inquiry is "whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether a 
Veteran is unemployable for VA purposes, consideration may be 
given to his or her level of education, special training, and 
previous work experience, but not to age or any impairment caused 
by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2010); see also Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992); Faust v. West, 13 Vet. App. 342 (2000).  To warrant a 
TDIU, the record must reflect some factor which takes the 
Veteran's case outside the norm of his or her service-connected 
disabilities.  The sole fact that a Veteran is unemployed or has 
difficulty obtaining employment is not enough, as a high rating 
in itself is a recognition that the impairment makes it difficult 
to obtain and keep employment.  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  However, a Veteran 
need not show 100 percent unemployability in order to be entitled 
to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 
2001).  

The governing regulations provide that, to qualify for a TDIU, if 
there is only one service-connected disability, it must be rated 
at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or more, 
and there shall be sufficient additional disability to bring the 
combined rating to 70 percent or more.  Id.  For the purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, disabilities resulting from a common etiology or a 
single accident will be considered as one disability.  Id.

Where a Veteran's disabilities fail to meet the required 
disability percentages under § 4.16(a), but the evidence shows 
that he is unable to secure employment by reason of his service-
connected disabilities, VA is required to submit his claim to the 
Director of C&P for extraschedular consideration.  38 C.F.R. § 
4.16(b) (2010).  To warrant such a referral, the evidence must 
show that this Veteran is unemployable by reason of his service-
connected disabilities alone.  See also Blackburn v. Brown, 4 
Vet. App. 395, 398 (1993) (in which the United States Court of 
Appeals for Veterans Claims held that entitlement to a total 
disability rating based upon individual unemployability must be 
established solely on the basis of impairment arising from 
service-connected disorders).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, service connection is currently in effect for 
herniated nucleus pulposus with laminectomy and removal of disc 
L5-S1 rated as 40 percent, PTSD rated as 30 percent, residuals of 
gunshot wound of the right arm rated as 10 percent, and residuals 
of  superficial shell fragment wounds of the right lower thigh 
with no muscle damage rated as noncompensable.  The Veteran's 
combined disability rating is 60 percent.  Based on these figures 
alone, the Veteran's service-connected disabilities do not meet 
the percentage requirements for establishing TDIU under 38 C.F.R. 
§ 4.16(a) as there is one disability rated at 40 percent or more 
for multiple disabilities but the combined rating is not 70 
percent or more.  However, since the Veteran's above-noted 
service-connected disabilities result from a common etiology (his 
combat service in Vietnam), and thus are one disability for the 
purpose of TDIU percentage calculations, they do combine to a 
rating of 60 percent from February 15, 2008, to April 29, 2009, 
and beginning again July 1, 2009, to meet the percentage 
requirements for establishing TDIU.  38 C.F.R. § 4.16(a).    

Having met the percentage requirements, the remaining question is 
whether the Veteran's service-connected disabilities preclude him 
from securing or following substantially gainful employment.  
38 C.F.R. § 4.16(a).  

The Board finds that the weight of the evidence reflects that the 
Veteran is unemployable as a result of his service-connected 
lumbar spine disability alone.  In this regard, review of the 
Veteran's claims file includes a February 2008 VA Spine 
Examination Report in which it was opined that the Veteran's back 
disability impaired his ability to perform sedentary and physical 
employment on the basis that he had problems with mobility and 
difficulty with prolonged standing and sitting, was unable to 
walk further than 10 feet without a walker, was taking a 
significant amount of narcotics for pain control, and had 12 
prescribed days of bed rest in the preceding year.

The Board has considered a March 2009 VA PTSD examination report 
in which the Veteran appeared capable of performing a very 
simplistic routine job, based only on his PTSD symptoms, and that 
he would likely be able to perform work in a more isolated 
setting., the examiner also qualified that this would be the case 
in the absence of other medical problems.  The examiner did not 
address the effect of the Veteran's other service-connected 
disabilities on his employability.  Thus, the opinion is less 
probative.    

As such, a TDIU is warranted from February 15, 2008, to April 29, 
2009, and from  July 1, 2009, the period he met the percentage 
requirements for a TDIU, and in which he was determined to be 
unemployable as a result of his service-connected lumbar spine 
disability alone.





ORDER

The appeal for entitlement to an increased rating in excess of 20 
percent for service-connected herniated nucleus pulposus with 
laminectomy and removal of disc L5-S1 from January 1, 1975, and 
in excess of 40 percent from February 15, 2008, is dismissed.

Entitlement to a TDIU is granted from February 15, 2008, to April 
29, 2009, and from July 1, 2009, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


